DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 6/21/19.
	Examiner notes Applicant’s election of claims 14-20 without traverse in response to the restriction requirement submitted on 12/17/20.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
	Therefore, claims 14-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 14-20 are directed to the abstract idea of coordinating the observation and collection of user-presented data for the purpose of geographically targeted ads, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  
Independent claim 14, in part, describe a system for:  sending a notification of observation opportunities, receiving data and geographic information from users, and coordinating and controlling opportunities to observe user data presentations.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting user data, analyzing the data, and providing results of the data collection and analysis; and 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: compensating a user who presents data based on the geographic data. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional structural elements including a “user-based computing device” to coordinate data observation and collection; an “observation server computer” to transmit notifications of observation opportunities and geographic location data and compensate users; and a “coordinator-based computing device” for coordinating a campaign of observation opportunities.  Dependent claim 20 further identifies the “user device” as one of a “desktop computer, mobile phone, smart phone, laptop computer, handheld computer, wearable computing device, or augmented reality device.”  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  Claim 18 further discloses a “hash function module” for determining if data fulfills one or more criteria, which 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. server computers connected to a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Official Notice is taken that it is well-understood, routine, and conventional to provide financial compensation in exchange for user data.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 15-17 and 19 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the composition of the presentation data, the user’s geographic location influencing the opportunity notification, the composition of the notification(s), and the type of compensation.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 14-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:





(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 19-20 are rejected under 35 USC 102 as being anticipated by Boccuzzi (20140278850).
Claim 14:  Bocuzzi discloses a system comprising:
A user-based computing device configured to execute an observation application to coordinate observing and collecting digitally-presented data (Figs. 1 and 2; Paragraphs 9-10, 24, and 30-32);
An observation server computer configured to send a notification that includes one or more opportunities for observations of one or more items to the user-based computing devices and configured to receive communications from the user-based computing device about presentation data about the item (Figs. 3 and 13; Paragraphs 9, 25, 30-33, 38, and 67) and geographic location-based data about the user (Figs. 3, 8, and 11; Paragraphs 29, 32-33, 38, 64, and 66);
A coordinator-based computing device communicatively coupled to the observation server and configured to coordinate and control a campaign of opportunities to observe presentations facilitated by the observation server computer (Figs. 1-3; Paragraphs 9-10, 30-33, 38, and 66-68); and
Wherein the observation server is further configured to initiate compensation to the user who communicated the presentation data (Paragraphs 64 and 68-70) such that the compensation is influenced by the geographic location data (Paragraphs 65 and 71).
Claim 15:  Bocuzzi discloses a system wherein the presentation data comprises a digital image of the item presentation at a website or a retail location (Figs. 8-11; Paragraph 26).
Furthermore, rather than reciting an affirmative step in the process or feature of the system, this claim merely describes the content of the data.  This represents non-functional descriptive material, which is afforded little to no patentable weight.
Claim 16:  Bocuzzi discloses a system wherein the notification of one or more opportunities are influenced by a geographic location of the user-based computing device (Figs. 3, 5, and 8-11; Paragraphs 9, 25-26, 28, and 32-33).
Claim 17:  Bocuzzi discloses a system wherein the notification of opportunities further comprises a time limit for fulfillment by an appropriate response from the user-based computing device (Paragraphs 66, 68, and 76).
Furthermore, rather than reciting an affirmative step in the process or feature of the system, this claim merely describes the content of the notification.  This represents non-functional descriptive material, which is afforded little to no patentable weight.
Claim 19:  Bocuzzi discloses a system wherein the compensation comprises non-financial compensation (Paragraphs 64 and 70).
Claim 20:  Bocuzzi discloses a system wherein the user-based computing device comprises one of the group comprised of: a desktop computer, a mobile phone, a smart phone, a laptop computer, and handheld computer, a wearable computing device, and an augmented reality device (Paragraphs 9 and 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 USC 103 as being unpatentable over Boccuzzi in view of Manchala (20140173285).
Boccuzzi discloses a system for determining task completion by the user in the form of received presentation data (Fig. 12; Paragraphs 26, 36, 45, 56, and 67-68), but fails to explicitly disclose a system in which the fulfillment is determined by a hash function module.
Manchala, however, discloses a system that uses a hash function to determine the completion/fulfillment of a data transmission function (Paragraphs 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hash feature of Manchala with the crowd sourcing system of Boccuzzi.  One would have been motivated to do this in order to have a reliable and flexible means of data retrieval that is faster than searching arrays and lists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681